25 N.Y.2d 926 (1969)
The People of the State of New York, Respondent,
v.
Herbert Godfrey Thiel, Jr., Appellant.
Court of Appeals of the State of New York.
Argued September 24, 1969.
Decided October 8, 1969.
Edward J. Rose for appellant.
Albert W. Schneider, District Attorney (Henry D. Blumberg of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment affirmed. The sentence imposed was within the competence of the court. If the defendant is to be given any relief, it must be by way of executive clemency. No opinion.